                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

 ANDREW F. D’ANGELO,

                 Plaintiff,

         v.                                                        Case No. 18-cv-534-JPG

 CARLOS E. MARTINEZ and IRC, LP,

                 Defendants.

                                            JUDGMENT

       This matter having come before the Court, the issues having been heard, and the Court

having rendered a decision,

       IT IS HEREBY ORDERED AND ADJUDGED that judgment on Counts I (assault), II

(battery), III (civil conspiracy), and IV (in-concert liability) is entered in favor of defendant

Carlos E. Martinez and against plaintiff Andrew F. D’Angelo, that those claims are dismissed

with prejudice; and

       IT IS FURTHER ORDERED AND ADJUDGED that Counts V (negligence) and VI

(premises liability) are dismissed with prejudice.


DATED: September 9, 2019

                                               MARGARET M. ROBERTIE, Clerk of Court

                                               s/Tina Gray, Deputy Clerk



Approved:      s/ J. Phil Gilbert
               J. PHIL GILBERT
               DISTRICT JUDGE
